EXHIBIT 10.4

SECURED PROMISSORY NOTE

Principal Amount: $1,330,312.50 Issue Date: May 7, 2009
Purchase Price: $1,182,500.00

FOR VALUE RECEIVED, CONVERTED ORGANICS INC., a Delaware corporation (hereinafter
called “Borrower”), hereby promises to pay to IROQUOIS MASTER FUND LTD., 641
Lexington Avenue, 26th Floor, New York, NY 10022, Fax: (212) 207-3452 (the
“Holder”), without demand, the sum of One Million Three Hundred and Thirty
Thousand Three Hundred and Twelve Dollars and Fifty Cents ($1,330,312.50)
(“Principal Amount”), on November 7, 2009 (the “Maturity Date”), if not paid
sooner.

The Principal Amount of this Note represents an original issue discount of 12.5%
(the “OID”) and this Note does not bear any additional interest.

This Note has been entered into pursuant to the terms of a subscription
agreement between the Borrower and the Holder dated of even date herewith (the
“Subscription Agreement”). Unless otherwise separately defined herein, all
capitalized terms used in this Note shall have the same meaning as is set forth
in the Subscription Agreement. The following terms shall apply to this Note:

ARTICLE I

GENERAL PROVISIONS

1.1 Default Interest Rate. The Borrower shall not have any grace period to pay
any monetary amounts due under this Note. After the Maturity Date, accelerated
or otherwise, and during the pendency of an Event of Default (as defined in
Article III) a default interest rate of fifteen percent (15%) per annum shall
apply to the amounts owed hereunder.

ARTICLE II

PREPAYMENT AND EXTENSION

2.1. Prepayment. This Note may be paid prior to the Maturity Date, without
penalty, upon three days written notice to Holder.

2.2. Mandatory Repayment. The entire Principal Amount and all other sums due
under and in connection with this Note and the Transaction Documents shall be
immediately due and payable out of the net proceeds from the sale and issuance
by the Borrower and/or a Subsidiary of Borrower of debt and/or equity in a
single or series of offerings of such debt and/or equity for cash in excess of
$1,330,312.50.

ARTICLE III

EVENT OF DEFAULT

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
accrued interest then remaining unpaid hereon and all other amounts payable
hereunder immediately due and payable, upon demand, without presentment or grace
period, all of which hereby are expressly waived, except as set forth below:

3.1 Failure to Pay Principal. The Borrower fails to pay any principal, or other
sum due under this Note when due.

3.2 Breach of Covenant. The Borrower or any Subsidiary of Borrower breaches any
material covenant or other material term or condition of the Subscription
Agreement or this Note in any material respect and such breach, if subject to
cure, continues for a period of five (5) business days after written notice to
the Borrower or any such Subsidiary of Borrower from the Holder.

3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower or any Subsidiary of Borrower made herein, in any
Transaction Document, or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith or therewith shall be false or
misleading in any material respect as of the date made and as of the Closing
Date.

3.4 Liquidation. Any dissolution, liquidation or winding up of Borrower or any
operating Subsidiary of Borrower or any substantial portion of its business.

3.5 Cessation of Operations. Any cessation of operations by Borrower or any
operating Subsidiary of Borrower for a period of 30 consecutive days.

3.6 Maintenance of Assets. The failure by Borrower or any Subsidiary of Borrower
to maintain any material intellectual property rights, personal, real property
or other assets which are necessary to conduct its business (whether now or in
the future).

3.7 Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.

3.8 [Reserved].

3.9 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by the Borrower or any Subsidiary
of Borrower or any such proceeding shall be instituted against the Borrower or
any Subsidiary of Borrower, which proceedings are not, within sixty (60) days
after institution thereof discharged or stayed pending appeal.

3.10 Delisting. Failure of the Borrower’s Common Stock to be listed for trading
or quotation on a Principal Market for ten (10) or more consecutive days.

3.11 [Reserved].

3.12 Stop Trade. An SEC or judicial stop trade order or Principal Market trading
suspension with respect to the Borrower’s Common Stock that lasts for seven
(7) or more consecutive trading days.

3.13 Reservation Default. The failure by the Borrower to have reserved for
issuance upon exercise of the Warrant at the exercise price in effect at such
time the number of shares of Common Stock as required in the Subscription
Agreement.

3.14 [Reserved].

3.15 [Reserved]

3.16 Event Described in Subscription Agreement. The occurrence of an Event of
Default as described in the Subscription Agreement that, if susceptible to cure,
is not cured during any designated cure period.

3.17 Material Adverse Effect. The occurrence of any Material Adverse Effect as
defined in the Subscription Agreement as to Borrower or any Subsidiary of
Borrower.

3.18 Financial Statement Restatement. A restatement of any financial statements
filed by the Borrower with the Securities and Exchange Commission for any date
or period from two years prior to the Issue Date of this Note and until this
Note is no longer outstanding, if the result of such restatement would, by
comparison to the unrestated financial statements, have constituted a Material
Adverse Effect.

3.19 Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without twenty (20) days prior written notice to the Holder.

3.20 Material Breach of Security Agreement. Any default by Borrower or any
Subsidiary of Borrower of any of its material obligations pursuant to the
Security Agreement.

ARTICLE IV

SECURITY INTEREST

4. Security Interest/Waiver of Automatic Stay. This Note is secured by a
security interest granted to the Holder pursuant to a Security Agreement, as
delivered by Borrower to Holder. The Borrower acknowledges and agrees that
should a proceeding under any bankruptcy or insolvency law be commenced by or
against the Borrower, or if any of the Collateral (as defined in the Security
Agreement) should become the subject of any bankruptcy or insolvency proceeding,
then the Holder should be entitled to, among other relief to which the Holder
may be entitled under the Transaction Documents and any other agreement to which
the Borrower and Holder are parties (collectively, “Loan Documents”) and/or
applicable law, an order from the court granting immediate relief from the
automatic stay pursuant to 11 U.S.C. Section 362 to permit the Holder to
exercise all of its rights and remedies pursuant to the Loan Documents and/or
applicable law. THE BORROWER EXPRESSLY WAIVES THE BENEFIT OF THE AUTOMATIC STAY
IMPOSED BY 11 U.S.C. SECTION 362. FURTHERMORE, THE BORROWER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NEITHER 11 U.S.C. SECTION 362 NOR ANY OTHER SECTION
OF THE BANKRUPTCY CODE OR OTHER STATUTE OR RULE (INCLUDING, WITHOUT LIMITATION,
11 U.S.C. SECTION 105) SHALL STAY, INTERDICT, CONDITION, REDUCE OR INHIBIT IN
ANY WAY THE ABILITY OF THE HOLDER TO ENFORCE ANY OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN DOCUMENTS AND/OR APPLICABLE LAW. The Borrower hereby consents to
any motion for relief from stay that may be filed by the Holder in any
bankruptcy or insolvency proceeding initiated by or against the Borrower and,
further, agrees not to file any opposition to any motion for relief from stay
filed by the Holder. The Borrower represents, acknowledges and agrees that this
provision is a specific and material aspect of the Loan Documents, and that the
Holder would not agree to the terms of the Loan Documents if this waiver were
not a part of this Note. The Borrower further represents, acknowledges and
agrees that this waiver is knowingly, intelligently and voluntarily made, that
neither the Holder nor any person acting on behalf of the Holder has made any
representations to induce this waiver, that the Borrower has been represented
(or has had the opportunity to he represented) in the signing of this Note and
the Loan Documents and in the making of this waiver by independent legal counsel
selected by the Borrower and that the Borrower has discussed this waiver with
counsel.

ARTICLE V

MISCELLANEOUS

5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Borrower to: Converted Organics
Inc., 7A Commercial Wharf West, Boston, MA 02110, Attn: Edward J. Gildea, CEO
and President, facsimile: (617) 624-0333, with a copy by facsimile only to:
Cozen O’Connor, 1900 Market Street, Philadelphia, PA 19103, Attn: Cavas Pavri,
Esq., facsimile: (215) 665-2013, and (ii) if to the Holder, to the name, address
and facsimile number set forth on the front page of this Note, with a copy by
facsimile only to Grushko & Mittman, P.C., 551 Fifth Avenue, Suite 1601, New
York, New York 10176, facsimile: (212) 697-3575.

5.3 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns. The Borrower may not assign its obligations under this
Note.

5.5 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.

5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws
principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs. In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.

5.7 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by applicable law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower.

5.8 Non-Business Days. Whenever any payment or any action to be made shall be
due on a Saturday, Sunday or a public holiday under the laws of the State of New
York, such payment may be due or action shall be required on the next succeeding
business day and, for such payment, such next succeeding day shall be included
in the calculation of the amount of accrued interest payable on such date.

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 7th day of May, 2009.

CONVERTED ORGANICS INC.

By:       

David R. Allen, CFO

WITNESS:

     
Mary C. Butler, Esq.

